Title: To George Washington from John Trumbull, 29 November 1789
From: Trumbull, John
To: Washington, George


          
            Sir
            New York 29th Novr 1789.
          
          Had not the subject been accidentally introduc’d in the conversation with which you was pleas’d to honor me this Evening, I should never have thought of mentioning that any application from me bore a part in procurring to Mr Jefferson the civilities wch He receiv’d from the Custom House in England.
          But since it has been mention’d you will pardon my enclosing

copies of the Letters which I wrote on the occasion to Mr Pitt & which I hope will not meet your disapprobation. I am with all possible Respect sir Your Obligd & Humble servant
          
            Jno. Trumbull
          
        